Citation Nr: 1503630	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  07-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee injury residuals.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2009, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  The Veteran also testified at a hearing conducted by the undersigned Acting Veterans Law Judge (AVLJ) in February 2011.  Transcripts of these hearings have been associated with the Veteran's VA claims file.

In September 2011, the Board issued a decision that denied the Veteran's claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the February 2011 hearing.  In order to remedy any potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested that the prior Board decision be vacated and he be scheduled for a new hearing. 

Following the Veteran's request, the Board's September 2011 decision was vacated in August 2014.  

The Veteran testified at a hearing conducted by the undersigned in November 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran is seeking service connection for a right knee disability, to include as secondary to service-connected left knee injury residuals.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

Prior VA treatment records and VA examinations indicated that the Veteran did not have a specific disorder of the right knee.  An April 2010 VA medical opinion indicated there was no objective evidence of a right knee condition and that right knee limitation of motion was related to lumbar radiculopathy.  The Veteran has, however, been prescribed knee braces including a right knee brace, by VA, indicating the possibility of  separate right knee disability.  Moreover, during the November 2014 hearing, the Veteran submitted additional evidence that discusses the etiology of his right knee pain.  This May 2013 letter from a private physician contains an impression of "lumbar degenerative disc exacerbated by his injury in 1975."

Given the above evidence, which is somewhat ambiguous as to whether the Veteran has a current right knee disability separate from symptoms of radiculopathy from lumbar degenerative disc disease, the Board finds that the Veteran should be afforded an additional VA examination to determine the nature and etiology of his claimed right knee disability.

Accordingly, the claim for entitlement to service connection for a right knee disability is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed right knee disability  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

The VA examiner should first indicate whether the Veteran has any current disorder of the right knee that is distinct from symptoms including radiculopathy relating to his lumbar spine degenerative disc disease.

The examiner should then indicate whether it is at least as likely as not (50 percent probability or greater) that any identified right knee disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not (50 percent probability or greater), that any identified right knee disability was either (a) caused or (b) aggravated by the service-connected left knee injury residuals.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claim for entitlement to service connection for a right knee disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

